—In an action to recover damages for personal injuries, the plaintiff appeals (1) from a decision of the Supreme Court, Queens County (Lonschein, J.), dated July 6, 1995, (2) from an order of the same court dated September 13, 1995, which granted the defendant’s motion for summary judgment dismissing his second cause of action alleging viola*380tions of Labor Law §§ 200, 240, and 241, and (3), as limited by his brief, from so much of an order of the same court, entered November 21,1995, as granted the defendant’s motion for summary judgment dismissing his first cause of action alleging common-law negligence and denied his cross motion for leave to reargue the defendant’s prior motion for summary judgment dismissing his second cause of action.
Ordered that the appeal from the decision dated July 6,1995, is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the order dated September 13,1995, is affirmed; and it is further,
Ordered that so much of the appeal from the order entered November 21, 1995, as denied the plaintiff’s cross motion for reargument is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the order entered November 21, 1995 is affirmed insofar as reviewed; and it is further,
Ordered that the defendant is awarded one bill of costs.
We agree with the determination of the Supreme Court that the defendant did not direct or control the manner in which the plaintiff worked on the defendant’s one-family home. Therefore, the defendant is exempt from liability pursuant to Labor Law §§ 240 and 241 (see, Kostyj v Babiarz, 212 AD2d 1010; Douglas v Beckstein, 210 AD2d 680; Patterson v Pasa, 203 AD2d 866; Stephens v Tucker, 184 AD2d 828). Inasmuch as there was no evidence that the ladder supplied by defendant was defective, the court also properly dismissed the plaintiffs causes of action based on common-law negligence and Labor Law § 200 (see, Douglas v Beckstein, supra; Reyes v Silfies, 168 AD2d 979; see also, Sanna v Potter, 179 AD2d 982).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Joy, Florio and McGinity, JJ., concur.